Citation Nr: 0837667	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to a temporary total evaluation 
due to treatment for service-connected low back disability 
requiring convalescence pursuant to 38 C.F.R. § 4.30 for the 
period December 2003 to June 3, 2004.

2.  Entitlement to a temporary total evaluation due to 
treatment for service-connected low back disability requiring 
hospital treatment in excess of 21 days pursuant to 38 C.F.R. 
§ 4.29 for the period December 2003 to June 3, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 1992 
and February 1995 to April 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

It appears from the March 2007 statement of the case that the 
RO reopened the claim for paragraph 30 benefits.  The Board 
has a legal duty to consider the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996).  
Thus, the Board must first review the RO determination that 
new and material evidence has been submitted to reopen the 
previously denied claim.  The rating decision and statement 
of the case also addressed entitlement to benefits under 
38 C.F.R. § 4.29 (paragraph 29).

In the veteran's January 2007 notice of disagreement, he 
complained that he had a condition of the cervical spine that 
was related to twitching/tremor of his right hand.  He also 
complained that he had a post-void dribbling problem.  In 
March 2008, the veteran testified at a Board videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the veteran raised the issue of 
experiencing tremors in his right hand and post-void 
dribbling.  This matter is REFERRED to the RO for 
clarification from the veteran as to whether he seeks to 
establish service connection for the claimed disabilities.  


FINDINGS OF FACT

1.  The October 2005 RO decision that denied entitlement to a 
temporary total evaluation due to treatment for service-
connected low back disability requiring convalescence 
pursuant to 38 C.F.R. § 4.30 for the period December 2003 to 
June 3, 2004 is final.

2.  The evidence received since the October 2005 RO decision 
is cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to paragraph 30 benefits.

3.  The veteran did not require or receive treatment for his 
service-connected low back disability for a period in excess 
of 21 days during any portion of the period from December 
2003 to June 3, 2004.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 2005 RO 
decision, which denied entitlement to a temporary total 
evaluation due to treatment for service-connected low back 
disability requiring convalescence pursuant to 38 C.F.R. § 
4.30 for the period December 2003 to June 3, 2004, is not new 
and material, and thus the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  The criteria for entitlement to a temporary total 
evaluation due to treatment for service-connected low back 
disability requiring hospital treatment in excess of 21 days 
pursuant to 38 C.F.R. § 4.29 for the period December 2003 to 
June 3, 2004,  have not been met.  38 C.F.R. § 4.29 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in an August 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  A January 2007 letter 
advised the veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  

The Board notes that in claims to reopen, the duty to notify 
requires that the Secretary look at the bases for the denial 
in the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). The 
August 2006 notice letter complies with the holding of the 
Court in Kent.  In particular, the letter specifically 
informed the veteran of the type of evidence that was lacking 
in the prior denial and of the type of evidence that was 
necessary to reopen the claim.  The veteran was advised that 
the previous denial of the claim was because the evidence 
submitted did not support his claim for a temporary total 
evaluation.  The criteria for establishing entitlement to 
paragraph 30 benefits were also set forth therein.  Both 
claims were last adjudicated in March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes medical 
records pertaining to any treatment the veteran received 
during the period from December 2003 to June 3, 2004 as well 
as hearing testimony.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, setting forth his 
contentions on why he believed he was entitled to a temporary 
total evaluation in several statements and hearing testimony.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.	New and Material Evidence- Paragraph 30 Benefits

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran's claim of entitlement to paragraph 30 benefits 
for his service connected low back disability was denied by 
the RO in an October 2005 rating decision on the basis that 
the evidence submitted did not support his claim.  In the 
notice of decision letter dated in October 2005, the RO 
advised the veteran of the denial and enclosed VA Form 4107, 
which explained the veteran's procedural and appeal rights.  
The veteran did not appeal the decision and it became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008).  

The relevant evidence of record at the time of the October 
2005 rating decision included VA treatment records dated from 
2003 to 2004 which showed no treatment of the veteran's low 
back disability resulting in surgery or immobilization by a 
cast.   

Evidence received subsequent to the October 2005 rating 
decision includes a statement from the veteran's mother 
regarding her observations of the veteran with respect to his 
low back disability.  The veteran submitted a copy of VA 
treatment records dated in 2003 and 2004, which were 
previously considered by the RO.  The veteran also provided 
testimony at the Board hearing that he was entitled to a 
temporary total evaluation for the period at issue because he 
was unemployed at that time.  

The Board notes that there continues to be no medical 
evidence showing treatment of the veteran's service connected 
low back disability resulting in surgery or immobilization by 
a cast for the period December 2003 to June 3, 2004.  Thus, 
the evidence, by itself or when considered in conjunction 
with the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim.  
Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim for paragraph 30 benefits.  


II.	Paragraph 29 Benefits 

As noted above, the veteran seeks a total evaluation under 38 
C.F.R. § 4.29 on the basis that he was reportedly unemployed 
from December 2003 to June 3, 2004.   
Temporary unemployment is not the basis for establishing 
entitlement to paragraph 29 benefits.  Rather, a total 
disability rating will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a VA or an approved hospital for a period in 
excess of 21 days or hospital observation at VA expense for a 
service-connected disability for a period in excess of 21 
days.  38 C.F.R. § 4.29 (2007). 

VA treatment records dated from 2003 to 2004 show the veteran 
did not require hospital treatment for his service-connected 
low back disability for a period in excess of 21 days during 
any portion of the period from December 2003 to June 3, 2004.  
Consequently, the Board concludes that the criteria for a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.29 have not been met.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to a temporary total evaluation due 
to treatment for service-connected low back disability 
requiring convalescence pursuant to 38 C.F.R. § 4.30 for the 
period December 2003 to June 3, 2004, the appeal is denied.

A temporary total evaluation due to treatment for service-
connected low back disability requiring hospital treatment in 
excess of 21 days pursuant to 38 C.F.R.     § 4.29 for the 
period December 2003 to June 3, 2004 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


